TOWNSEND, District Judge.
Motion by defendant for an additional security of $7,000 for costs. The exhaustive briefs filed *23by counsel show that the courts have exercised their discretion as to the propriety of following the usages and practice of the state equity courts within the district where such questions have arisen. In the absence of a provision of law of the United States, or a rule proscribed by the supreme court, a. court may regulate its own pracfice in suits in equity in order to advance justice. Bills v. Railroad Co., 13 Blatchf. 230, Fed. Cas. No. 1,409; Cutter Co. v. Sears, 9 Fed. 8; Cutter Co. v. Jones, 13 Fed. 567. I find that it has been the practice of the court in this district to follow the equity practice in the slate courts, and to order an increase of security in such cases. Stewart v. The Sun, 36 Fed. 307; Uhle v. Burnham, 46 Fed. 500. In view of tin' circumstances disclosed by the affidavits and at the hearing, I think a bond of $7,000 should not be required. Let an order be entered for a bond of $2,000 in addition to the bond of $250 already tiled.